Exhibit 10.2

AGREEMENT TO AMEND COMMON STOCK WARRANTS

THIS AGREEMENT TO AMEND COMMON STOCK WARRANTS (this “Agreement”) is made as of
July 27, 2017 by and among Oragenics, Inc. (the “Company”), and MSD Credit
Opportunity Master Fund, L.P., Harvest Intrexon Enterprise Fund I, L.P., and
Harvest Intrexon Enterprise Fund I (AI), L.P. (each a “Holder” and collectively
the “Holders”).

WHEREAS, in connection with the first and second closing of that certain
Securities Purchase Agreement, dated May 10, 2017, by and between the Company
and the Holders, Company issued Common Stock Purchase Warrants No. 2017-1
through No. 2017-6 to the Holders (the “Original Warrants”);

WHEREAS, the parties desire to amend and restate the Original Warrants by
amending certain provisions in the Original Warrants related to changes of
control.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Agreement to Amend and Restate Original Warrants. The parties agree to amend
and restate the Original Warrants to read as set forth in the form of Amended
and Restated Common Stock Purchase Warrant attached hereto as Exhibit A (as so
amended, the “Amended Warrants”).

2. Return of Original Warrants. Upon delivery of the applicable Amended Warrants
to a Holder, such Holder’s Original Warrants shall be deemed replaced by the
Amended Warrants and such Holder’s Original Warrants shall be deemed cancelled
and of no further force or effect. Each Holder shall promptly return its
Original Warrants to the Company at 4902 Eisenhower Boulevard, Suite 125, Tampa,
FL, Attn: Michael Sullivan, CFO.

3. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument. Any signature page
delivered by a fax machine or other electronic delivery shall be binding to the
same extent as an original signature page, with regard to any agreement subject
to the terms hereof or any amendment thereto.

4. Entire Agreement. This Agreement, together with the Amended Warrants and any
exhibits thereto (which are all incorporated herein by this reference),
constitute the entire agreement among the parties pertaining to the subject
matter hereof, and supersede all prior agreements and understandings of the
parties in connection herewith.

[Remainder of Page Intentionally Left Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ORAGENICS, INC. By:  

/s/ Alan Joslyn

Name:   Alan Joslyn Title:   President and CEO MSD CREDIT OPPORTUNITY MASTER
FUND, L.P. By:  

/s/ Marcello Liguori

Name:   Marcello Liguori Title:   Managing Director HARVEST INTREXON ENTERPRISE
FUND I, L.P. By:  

/s/ Joseph Jolson

Name:   Joseph Jolson Title:   CEO HARVEST INTREXON ENTERPRISE FUND I (AI), L.P.
By:  

/s/ Joseph Jolson

Name:   Joseph Jolson Title:   CEO

[Signature Page to Agreement to Amend Common Stock Warrant]



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Common Stock Purchase Warrant

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

This Warrant is issued pursuant to that certain Securities Purchase Agreement
dated May 10, 2017 by and among the Company and the other parties signatory
thereto (the “Purchase Agreement”) and amends, restates and replaces the Common
Stock Purchase Warrant issued on [                 ], 2017.

 

No. [         ]    CUSIP: [                ]

ORAGENICS, INC.

AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT

Oragenics, Inc., a Florida corporation (together with any corporation which
shall succeed to or assume the obligations of Oragenics, Inc. hereunder, the
“Company”), hereby certifies that, for value received, [                ] (the
“Holder”), or its assigns, is entitled, subject to the terms set forth below, to
purchase from the Company at any time during the Exercise Period (as defined in
Section 12 hereof) up to [                ] fully paid and non-assessable shares
of Common Stock (as defined in Section 12 hereof), at a purchase price per share
equal to the Exercise Price (as defined in Section 12 hereof). The number of
shares of Common Stock for which this Common Stock Purchase Warrant (the
“Warrant”) is exercisable and the Exercise Price are subject to adjustment as
provided herein.

1. DEFINITIONS. Terms defined in the Purchase Agreement and not otherwise
defined herein are used herein with the meanings so defined. Certain terms are
used in this Warrant as specifically defined in Section 12 hereof.

2. EXERCISE OF WARRANT.

2.1. Exercise. This Warrant may be exercised prior to its expiration pursuant to
Section 2.5 hereof by the Holder at any time or from time to time during the
Exercise Period, by submitting the form of subscription attached hereto (the
“Exercise Notice”) duly executed by the Holder, to the Company at its principal
office, indicating whether the Holder is electing to purchase a specified number
of shares by paying the Aggregate Exercise Price as provided in Section 2.2 or
is electing to exercise this Warrant as to a specified number of shares pursuant
to the net exercise provisions of Section 2.3. On or before the first Trading
Day following the date on which the Company has received the Exercise Notice,
the Company shall transmit by facsimile an acknowledgement of confirmation of
receipt of the Exercise Notice. This Warrant shall be deemed exercised for all
purposes as of the close of business on the day on which the Holder has
delivered the Exercise Notice to the Company. The Aggregate Purchase Price, if
any, shall be paid by wire transfer to the Company within two (2) Business Days
of the date of exercise and prior to the time the Company issues the
certificates evidencing the shares issuable upon such exercise. In the event the
Warrant is not exercised in full, the Company may, at its expense, require the
Holder, after such partial exercise, to promptly return this Warrant to the
Company and the Company will

 

1



--------------------------------------------------------------------------------

forthwith issue and deliver to or upon the order of the Holder a new Warrant or
Warrants of like tenor, in the name of the Holder or as the Holder (upon payment
by the Holder of any applicable transfer taxes) may request, calling in the
aggregate on the face or faces thereof for the number of shares of Common Stock
equal (without giving effect to any adjustment therein) to the number of such
shares called for on the face of this Warrant minus the number of such shares
(without giving effect to any adjustment therein) for which this Warrant shall
have been exercised.

2.2. Payment of Exercise Price by Wire Transfer.    If the Holder elects to
purchase a specified number of shares by paying the Aggregate Exercise Price,
the Holder shall pay such amount by wire transfer of immediately available funds
to an account designated in advance by the Company.

2.3. Net Exercise. The Holder may also elect to exercise this Warrant at any
time or from time to time, by receiving shares of Common Stock equal to the
number of shares determined pursuant to the following formula:

X =    Y (A - B)

            A

where,

 

  X=    the number of shares of Common Stock to be issued to Holder;   Y=    the
number of shares of Common Stock as to which this Warrant is to be exercised (as
indicated on the Exercise Notice);   A=    the volume weighted average price of
the Common Stock quoted on the Nasdaq Capital Market or any other U.S. exchange
on which the Common Stock is listed, whichever is applicable, as posted by
Bloomberg L.P. (or such other reference reasonably relied upon by the Company if
not so published) for the five (5) Trading Days ending on the Trading Day
immediately preceding the date of exercise; and   B=    the Exercise Price.

2.4. Antitrust Notification. If the Holder determines, in its sole judgment upon
the advice of counsel, that an exercise of this Warrant pursuant to the terms
hereof would be subject to the provisions of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), the Company shall file,
within seven (7) Business Days after receiving notice from the Holder of the
applicability of the HSR Act and a request to so file, with the United States
Federal Trade Commission (the “FTC”) and the United States Department of Justice
(the “DOJ”) the notification and report form and any supplemental information
required to be filed by it pursuant to the HSR Act in connection with the
exercise of this Warrant. Any such notification and report form and supplemental
information will be in full compliance with the requirements of the HSR Act. The
Company will furnish to the Holder promptly (but in no event more than five
(5) Business Days) such information and assistance as the Holder may reasonably
request in connection with the preparation of any filing or submission required
to be filed by the Holder under the HSR Act. The Company shall respond promptly
after receiving any inquiries or requests for additional information from the
FTC or the DOJ (and in no event more than three (3) Business Days after receipt
of such inquiry or request). The Company shall keep the Holder apprised
periodically and at the Holder’s request of the status of any communications
with, and any inquiries or requests for additional information from, the FTC or
the DOJ. The Company shall bear all filing or other fees required to be paid by
the Company and the Holder (or the “ultimate parent entity” of the Holder, if
any) under the HSR Act or any other applicable law in connection with such
filings and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the Company and the Holder in
connection with the preparation of such filings and responses to inquiries or
requests. In the event that this Section 2.4 is applicable to any exercise of
this Warrant, the purchase by

 

4



--------------------------------------------------------------------------------

the Holder of the Exercise Shares subject to such exercise, and the payment by
the Holder of the Exercise Price therefor, shall be subject to the expiration or
earlier termination of the waiting period under the HSR Act (with the exercise
date of this Warrant being deemed to be the date immediately following the date
of such expiration or early termination).

2.5. Termination. This Warrant shall terminate upon the earlier to occur of
(i) exercise in full or (ii) the expiration of the Exercise Period.

3. REGISTRATION RIGHTS. The Holder of this Warrant has certain rights to require
the Company to register its resale of the Warrant Shares under the Securities
Act and any blue sky or securities laws of any jurisdictions within the United
States at the time and in the manner specified in the Registration Rights
Agreement, dated as of May 10, 2017, as amended and in effect from time to time.

4. DELIVERY OF STOCK CERTIFICATES ON EXERCISE.

4.1. Delivery of Exercise Shares. As soon as practicable after any exercise of
this Warrant and in any event within three (3) Trading Days thereafter (such
date, the “Exercise Share Delivery Date”), the Company shall, at its expense
(including the payment by it of any applicable issue or stamp taxes), cause to
be issued in the name of and delivered to the Holder, or as the Holder may
direct, a certificate or certificates evidencing the number of fully paid and
nonassessable shares of Common Stock (or Other Securities, as applicable) (which
number shall be rounded up to the nearest whole share in the event any
fractional share may otherwise be issuable upon such exercise) to which the
Holder shall be entitled on such exercise, in such denominations as may be
requested by the Holder, which certificate or certificates shall be free of
restrictive and trading legends provided that the shares subject to the Exercise
Notice are included in an effective Registration Statement or all applicable
requirements of Rule 144, including the holding period thereof, are met. In lieu
of delivering physical certificates for the shares of Common Stock (or Other
Securities) issuable upon any exercise of this Warrant, provided the Company’s
transfer agent is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program or a similar program and either
(A) there is an effective registration statement permitting the issuance of the
shares to or resale of the shares by the Holder or (B) the shares are eligible
for resale without volume or manner-of-sale limitations pursuant to Rule 144 (it
being understood that if both (A) and (B) are not satisfied, then such shares of
Common Stock (or Other Securities) shall be kept in book entry form by the
Company’s transfer agent), upon request of the Holder, the Company shall cause
its transfer agent to electronically transmit such shares of Common Stock (or
Other Securities) issuable upon exercise of this Warrant to the Holder (or its
designee), by crediting the account of the Holder’s (or such designee’s) broker
with DTC through its Deposit Withdrawal Agent Commission system (provided that
the same time periods herein as for stock certificates shall apply) as
instructed by the Holder (or its designee). The Company understands that a delay
in the delivery of the Exercise Shares after the Exercise Share Delivery Date
could result in economic loss to the Holder. As compensation to the Holder for
such loss, the Company agrees to pay (as liquidated damages and not as a
penalty) to the Holder for late issuance of Exercise Shares upon exercise of
this Warrant the proportionate amount of $10 per Trading Day (increasing to $20
per Trading Day after the fifth (5th) Trading Day) after the Exercise Share
Delivery Date for each $1,000 of Aggregate Exercise Price for which this Warrant
is exercised which are not timely delivered. The Company shall pay any payments
incurred under this Section 4 in immediately available funds upon demand.
Furthermore, in addition to any other remedies which may be available to the
Holder, in the event that the Company fails for any reason to effect delivery of
the Exercise Shares by the Exercise Share Delivery Date, the Holder may revoke
all or part of the relevant Warrant exercise by delivery of a notice to such
effect to the Company, whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to the exercise of the
relevant portion of this Warrant, except that the liquidated damages described
above shall be payable through the date notice of revocation or rescission is
given to the Company.

 

3



--------------------------------------------------------------------------------

4.2. Compensation for Buy-In on Failure to Timely Deliver Exercise Shares. In
addition to any other rights available to the Holder, if the Company fails to
cause its transfer agent to transmit to the Holder Exercise Shares pursuant to
an exercise on or before the Exercise Share Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Exercise Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder the amount, if
any, by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (1) the number of Exercise Shares that the
Company was required to deliver to the Holder in connection with the exercise at
issue times (2) the price at which the sell order giving rise to such purchase
obligation was executed, and (B) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Exercise Shares for which
such exercise was not honored (in which case such exercise shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (A) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.

4.3. Charges, Taxes and Expenses. Issuance of Exercise Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Exercise Shares, all of which taxes
and expenses shall be paid by the Company, and such Exercise Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event Exercise Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all transfer agent fees required for
same-day processing of any Exercise Notice.

5. ADJUSTMENT FOR DIVIDENDS, DISTRIBUTIONS AND RECLASSIFICATIONS.

5.1. Distribution of Assets; Spin-Off. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a Spin-Off, dividend, reclassification, corporate
rearrangement or other similar transaction, but excluding cash dividends which
are prohibited by Section 5.2 hereof and excluding stock dividends or stock
split adjustments in respect of which are provided for in Section 7 hereof) (a
“Distribution”), at any time on or after the First Closing Date (as defined in
the Purchase Agreement), then, in each such case:

 

4



--------------------------------------------------------------------------------

(a) (i) the Exercise Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which:

(A) the numerator shall be the Market Price of the Common Stock on the Trading
Day immediately preceding such record date minus the Fair Market Value of the
Distribution applicable to one share of Common Stock, and

(B) the denominator shall be the Market Price of the Common Stock on the Trading
Day immediately preceding such record date;

and (ii) the number of Warrant Shares obtainable upon exercise of this Warrant
shall be increased to a number of shares equal to the number of shares of Common
Stock obtainable immediately prior to the close of business on the record date
fixed for the determination of holders of Common Stock entitled to receive the
Distribution multiplied by the reciprocal of the fraction set forth in the
immediately preceding clause (i) of this Section 5.1(a); and

(b) Notwithstanding the provisions of the foregoing clause (a), in the event of
a Spin-Off in which the Distribution is of common stock of a subsidiary of the
Company, then (i) the Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive such Distribution shall be reduced, effective as of
the close of business on such record date, to a price determined by multiplying
such Exercise Price by a fraction of which:

(A) the numerator shall be the Market Price of the Common Stock on the Trading
Day immediately preceding such record date minus the Fair Market Value of the
Distribution applicable to one share of Common Stock, and

(B) the denominator shall be the Market Price of the Common Stock on the Trading
Day immediately preceding such record date;

and (ii) the Holder shall receive an additional warrant to purchase common stock
of such company, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of
common stock of such company that would have been issuable or distributed to the
Holder of this Warrant pursuant to the Distribution had the Holder exercised
this Warrant for cash for the full number of shares of Common Stock on the face
of this Warrant (notwithstanding the requirement that this Warrant be exercised
pursuant to the net exercise provisions of Section 2.3) immediately prior to
such record date and with an exercise price equal to the amount by which the
Exercise Price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the preceding clause (i) of this Section 5.1(b).

5.2. Cash Dividends. For so long as any Warrants are outstanding, no cash
dividend shall be declared or paid or set aside for payment on any shares of the
Company’s Common Stock or any parity or junior stock thereto.

5.3. Other Events. If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions,
then the Company’s board of directors (the “Board of Directors”), acting in good
faith and consistent with their fiduciary duties, shall make an appropriate
adjustment in the Exercise Price and the number of shares of Common Stock
obtainable upon exercise of this Warrant so as to protect the rights of the
Holder.

 

5



--------------------------------------------------------------------------------

6. ADJUSTMENT FOR REORGANIZATION, CONSOLIDATION, MERGER, ETC.

6.1. Certain Adjustments. In case at any time or from time to time on or after
the First Closing Date (as defined in the Purchase Agreement), the Company shall
(i) effect a capital reorganization, reclassification or recapitalization,
(ii) consolidate with or merge into any other Person, or (iii) transfer all or
substantially all of its properties or assets to any other Person under any plan
or arrangement contemplating the dissolution of the Company, then in each such
case, this Warrant shall thereafter be exercisable for the same kind and amounts
of securities (including shares of stock) or other assets, or both, which were
issuable or distributable to the holders of outstanding Common Stock upon such
reorganization, reclassification, recapitalization, consolidation, merger or
transfer, in respect of that number of shares of Common Stock for which this
Warrant could have been exercised immediately prior to such reorganization,
reclassification, recapitalization, consolidation, merger or transfer; and, in
any such case, appropriate adjustments (as determined in good faith by the Board
of Directors of the Company) shall be made to assure that the provisions set
forth herein shall thereafter be applicable, as nearly as reasonably may be
practicable, in relation to any securities or other assets thereafter
deliverable upon the exercise of this Warrant.

6.2. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 6, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the Person acquiring all or substantially all of the
properties or assets of the Company, whether or not such Person shall have
expressly assumed the terms of this Warrant as provided in Section 8 hereof.

 

7. ADJUSTMENTS FOR STOCK EVENTS AND ISSUANCE OF OTHER SECURITIES.

7.1. General. If at any time on or after the First Closing Date (as defined in
the Purchase Agreement) there shall occur any stock split, stock dividend,
reverse stock split or other subdivision of the Company’s Common Stock (“Stock
Event”), then the number of shares of Common Stock to be received by the Holder
shall be appropriately adjusted such that the proportion of the number of shares
issuable hereunder to the total number of shares of the Company (on a fully
diluted basis) prior to such Stock Event is equal to the proportion of the
number of shares issuable hereunder after such Stock Event to the total number
of shares of the Company (on a fully-diluted basis) after such Stock Event. The
Exercise Price shall be proportionately decreased or increased upon the
occurrence of any Stock Event; provided that in no event will the Exercise Price
be less than the par value of the Common Stock.

7.2. Other Securities. In case any Other Securities shall have been issued, or
shall then be subject to issue upon the conversion or exchange of any stock (or
Other Securities) of the Company (or any other issuer of Other Securities or any
other entity referred to in Section 6 hereof) or to subscription, purchase or
other acquisition pursuant to any rights or options granted by the Company (or
such other issuer or entity), the Holder shall be entitled to receive upon
exercise hereof such amount of Other Securities (in lieu of or in addition to
Common Stock) as is determined in accordance with the terms

 

6



--------------------------------------------------------------------------------

hereof, treating all references to Common Stock herein as references to Other
Securities to the extent applicable, and the computations, adjustments and
readjustments provided for in this Section 7 with respect to the number of
shares of Common Stock issuable upon exercise of this Warrant shall be made as
nearly as possible in the manner so provided and applied to determine the amount
of Other Securities from time to time receivable on the exercise of the Warrant,
so as to provide the Holder with the benefits intended by this Section 7 and the
other provisions of this Warrant.

8. NO DILUTION OR IMPAIRMENT. The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of the Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in taking all such action as may be necessary
or appropriate in order to protect the rights of the Holder against dilution.
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any shares of stock receivable on the exercise of the
Warrant above the amount payable therefor on such exercise, (ii) will take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable shares of stock on the
exercise of the Warrant from time to time outstanding, and (iii) subject to
Section 14, will not transfer all or substantially all of its properties and
assets to any other entity (corporate or otherwise), or consolidate with or
merge into any other entity or permit any such entity to consolidate with or
merge with the Company (if the Company is not the surviving entity), unless such
other entity shall expressly assume in writing and will be bound by all the
terms of this Warrant.

9. CERTIFICATE AS TO ADJUSTMENTS. In each case of any event that may require any
adjustment or readjustment in the shares of Common Stock issuable on the
exercise of this Warrant, the Company at its expense will promptly prepare a
certificate setting forth such adjustment or readjustment, or stating the
reasons why no adjustment or readjustment is being made, and showing, in detail,
the facts upon which any such adjustment or readjustment is based, including a
statement of (i) the number of shares of Common Stock then issued and
outstanding, and (ii) the number of shares of Common Stock to be received upon
exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted and readjusted (if required by Section 7) on
account thereof. The Company will forthwith mail a copy of each such certificate
to the Holder, and will, on the written request at any time of the Holder,
furnish to the Holder a like certificate setting forth the calculations used to
determine such adjustment or readjustment.

10. NOTICES OF RECORD DATE. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to or any consolidation or merger of
the Company with or into any other Person or any other Change of Control; or

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company.

 

7



--------------------------------------------------------------------------------

then, and in each such event, the Company will mail or cause to be mailed to the
Holder a notice specifying (i) the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the date on which
any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding-up is anticipated to
take place, and the time, if any is to be fixed, as of which the holders of
record of Common Stock (or Other Securities) shall be entitled to exchange their
shares of Common Stock (or Other Securities) for securities or other property
deliverable on such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up. Such
notice shall be mailed at least thirty (30) days prior to the date specified in
such notice on which any such action is to be taken.

11. RESERVATION OF STOCK ISSUABLE ON EXERCISE OF WARRANT; REGULATORY COMPLIANCE.

11.1. Reservation of Stock Issuable on Exercise of Warrant. The Company shall at
all times while this Warrant shall be outstanding, reserve and keep available
out of its authorized but unissued Common Stock, such number of shares of Common
Stock as shall from time to time be sufficient to effect the exercise of all or
any portion of the Warrant Shares (disregarding for this purpose any and all
limitations of any kind on such exercise). The Company shall, from time to time
in accordance with the Florida Business Corporation Act, increase the authorized
number of shares of Common Stock or take other effective action if at any time
the unissued number of authorized shares shall not be sufficient to satisfy the
Company’s obligations under this Section 11.

11.2 Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of exercise of the Warrant Shares require registration or listing with
or approval of any Governmental Authority, stock exchange or other regulatory
body under any federal or state law or regulation or otherwise before such
shares may be validly issued or delivered upon exercise, the Company shall, at
its sole cost and expense, in good faith and as expeditiously as possible,
secure such registration, listing or approval, as the case may be.

12. DEFINITIONS. As used herein the following terms, unless the context
otherwise requires, have the following respective meanings:

Aggregate Exercise Price means, in connection with the exercise of this Warrant
at any time, an amount equal to the product obtained by multiplying (i) the
Exercise Price times (ii) the number of shares of Common Stock for which this
Warrant is being exercised at such time.

Change of Control means an event or series of events by which any of the
following occurs: (a) Board approval of any consolidation or merger of the
Company or similar transaction or any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
any Person, in each case pursuant to which the Common Stock will be converted
into cash, securities or other property, other than pursuant to a transaction in
which the Persons that beneficially owned, directly or indirectly, voting shares
of the Company immediately prior to such transaction beneficially own, directly
or indirectly, voting shares representing more than a majority of the total
voting power of all outstanding classes of voting shares of the continuing or
surviving Person immediately after the transaction; or (b) the Company’s Board
of Directors approve and adopt a plan of liquidation or dissolution of the
Company or a sale of all or substantially all of the Company’s assets and submit
such plan to stockholders for approval.

 

8



--------------------------------------------------------------------------------

Common Stock means (i) the Company’s Common Stock, $0.001 par value per share,
(ii) any other capital stock of any class or classes (however designated) of the
Company, the holders of which shall have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends and
liquidating dividends after the payment of dividends and distributions on any
shares entitled to preference, and (iii) any other securities into which or for
which any of the securities described in clauses (i), or (ii) above have been
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

Common Stock Deemed Outstanding means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock issuable at such time upon conversion of any Convertible Securities
and Options (other than this Warrant and any other warrants issued under the
Purchase Agreement) then outstanding to the extent such Convertible Security or
Option is (i) convertible, exercisable or exchangeable at such time and
(ii) convertible, exercisable or exchangeable at a price that is less than the
Fair Market Value of a share of Common Stock issuable upon such conversion,
exercise or exchange at such time.

Convertible Securities means any evidences of indebtedness, shares (other than
Common Stock) or other securities directly or indirectly convertible into or
exchangeable for Common Stock.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

Exercise Period means the period commencing on the six month anniversary of the
Issue Date and ending on the seventh anniversary of the Issue Date.

Exercise Price means $0.31 per share of Common Stock.

Exercise Shares means the shares of Common Stock for which this Warrant is then
being exercised.

Fair Market Value means, with respect to any security or other property, the
fair market value of such security or other property as determined unanimously
by the Board of Directors, acting in good faith. If the Board of Directors is
unable to unanimously agree to the fair market value, it will have an
independent third-party appraisal conducted by a nationally-recognized valuation
company and the determination of such company shall be final.

Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Issue Date means [                    ], 2017.

Market Price means, with respect to the Common Stock, on any given day, the
closing sale price or, if no closing sale price is reported, the last reported
sale price of the shares of the Common Stock on the New York Stock Exchange on
such date. If the Common Stock is not traded on the New York Stock Exchange on
any date of determination, the Market Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S.

 

9



--------------------------------------------------------------------------------

national or regional securities exchange on which the Common Stock is so listed
or quoted, or, if no closing sale price is reported, the last reported sale
price on the principal U.S. national or regional securities exchange on which
the Common Stock is so listed or quoted, or if the Common Stock is not so listed
or quoted on a U.S. national or regional securities exchange, the last quoted
bid price for the Common Stock in the over-the-counter market as reported by the
OTC Markets Group or similar organization, or, if that bid price is not
available, the market price of the Common Stock on that date as determined by a
nationally recognized independent investment banking firm retained by the
Company for this purpose.

Option means any rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

Other Securities refers to any stock (other than Common Stock) and other
securities of the Company or any other entity (corporate or otherwise) (i) which
the Holder at any time shall be entitled to receive, or shall have received, on
the exercise of this Warrant, in lieu of or in addition to Common Stock, or
(ii) which at any time shall be issuable or shall have been issued in exchange
for or in replacement of Common Stock or Other Securities, in each case pursuant
to Section 5 or 6 hereof.

Person shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

Preliminary Change of Control means, with respect to the Company, the earlier of
(i) the public disclosure of a Change of Control or (ii) (A) the execution of a
definitive agreement for a transaction or (B) the recommendation that
stockholders tender in response to a tender or exchange offer, in the case of
both (A) and (B), that would reasonably be expected to result in a Change of
Control.

Principal Market means, at any time, the securities exchange, quotation system
or over-the-counter trading facility on which the Common Stock is then
principally traded or quoted at such time.

Reference Price means, on any date of determination, the greater of (i) the
Market Price per share as of such date and (ii) the Exercise Price.

Securities Act means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

Spin-Off means a transaction in which the Company spins off or otherwise divests
itself of a part of its business or operations or disposes all or a part of its
assets in a transaction in which the Company does not receive compensation for
such business, operations or assets, but causes securities of a subsidiary of
the Company or another entity to be distributed or otherwise issued to security
holders of the Company.

Trading Day means, at any time, a day on which the Principal Market is open for
the general trading or quotation of securities and the Common Stock is traded or
quoted thereon without suspension or interruption.

13. LIMITATION ON BENEFICIAL OWNERSHIP. Notwithstanding anything to the contrary
contained herein, the Holder shall not be entitled to receive shares of Common
Stock or Other Securities (together with Common Stock, “Equity Interests”) upon
exercise of the Warrant to the extent (but only to the extent) that such
exercise or receipt would cause the Holder Group to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
Exchange Act and the rules and

 

10



--------------------------------------------------------------------------------

regulations promulgated thereunder) of a number of Equity Interests of a class
that is registered under the Exchange Act which exceeds the Maximum Percentage
(as defined below) of the Equity Interests of such class that are outstanding at
such time. This limitation on beneficial ownership (a) may be increased,
decreased or terminated, in the Holder’s sole discretion, upon 61 days’ written
notice to the Company by the Holder and (b) shall terminate automatically on the
date that is 15 days prior to expiration of the Exercise Period. Any purported
delivery of Equity Interests in connection with the exercise of the Warrant
prior to the termination of this restriction in accordance herewith shall be
void and have no effect to the extent (but only to the extent) that such
delivery would result in the Holder Group becoming the beneficial owner of more
than the Maximum Percentage of the Equity Interests of a class that is
registered under the Exchange Act that is outstanding at such time. If any
delivery of Equity Interests owed to the Holder following exercise of the
Warrant is not made, in whole or in part, as a result of this limitation, the
Company’s obligation to make such delivery shall not be extinguished and the
Company shall deliver such Equity Interests as promptly as practicable after the
Holder gives notice to the Company that such delivery would not result in such
limitation being triggered or upon termination of the restriction in accordance
with the terms hereof. For purposes of this Section 13, (i) unless modified by
the Holder pursuant to the second sentence of this Section 13, the term “Maximum
Percentage” shall mean 4.99%; provided, that if at any time after the date
hereof the Holder Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the Exchange Act
(excluding any Equity Interests deemed beneficially owned by virtue of this
Warrant and the Preferred Stock), then the Maximum Percentage shall
automatically increase to 9.99% so long as the Holder Group owns in excess of
4.99% of such class of Equity Interests (and shall, for the avoidance of doubt,
automatically decrease to 4.99% upon the Holder Group ceasing to own in excess
of 4.99% of such class of Equity Interests); and (ii) the term “Holder Group”
shall mean the Holder plus any other Person with which the Holder is considered
to be part of a group under Section 13 of the Exchange Act or with which the
Holder otherwise files reports under Sections 13 and/or 16 of the Exchange Act.
In determining the number of Equity Interests of a particular class outstanding
at any point in time, the Holder may rely on the number of outstanding Equity
Interests of such class as reflected in (x) the Company’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed with the Securities
and Exchange Commission, as the case may be, (y) a more recent public
announcement by the Company or (z) a more recent notice by the Company or its
transfer agent to the Holder setting forth the number of Equity Interests of
such class then outstanding. For any reason at any time, upon written or oral
request of the Holder, the Company shall, within two Trading Days of such
request, confirm orally and in writing to the Holder the number of Equity
Interests of any class then outstanding. The provisions of this Section 13 shall
be construed, corrected and implemented in a manner so as to effectuate the
intended beneficial ownership limitation herein contained. The limitations in
this Section 13 shall not have an effect on any calculation or payment due to
the Holder of this Warrant pursuant to Section 14 hereof.

14. CHANGE OF CONTROL. Upon the occurrence of a Change of Control, the Company
shall promptly, notify the Holders in writing of the Change of Control including
the material elements thereof. After receipt of the Change of Control notice
from the Company the Holder may, within five business days, provide a written
notice to the Company that it objects to a Change of Control. Absent a timely
objection notice from a Holder, the Company shall have no obligation under this
Section. If a Holder provides a timely notice of objection the Company shall
thereafter make an offer to repurchase the unexercised portion of this Warrant
at the option value of the Warrant using Black-Scholes calculation methods and
making the assumptions described in the Black-Scholes methodology described in
Exhibit A. Such offer shall be made within ten (10) Trading Days following the
date on which the transaction contemplated by the Change of Control is
consummated, and shall remain open for a period of thirty (30) Trading Days.
Payment of such purchase price by the Company to the Holder of this Warrant, if
tendered pursuant to such offer to purchase, shall be due in cash promptly upon
termination of such offer period. The Company will comply with all the
applicable provisions of Rule 13e-4 and any other tender offer

 

11



--------------------------------------------------------------------------------

rules under the Exchange Act, if required, in connection with any offer by the
Company to repurchase this Warrant and to the extent necessary to comply
therewith, the time periods specified herein shall be extended accordingly. The
fact that this Warrant may be exercised on a cashless net exercise basis as
provided in Section 2.3 shall not have any effect on any calculation or payment
due to the Holder of this Warrant pursuant to this Section 14. The limitations
in Section 13 hereof shall not have an effect on any calculation or payment due
to the Holder of this Warrant pursuant this Section 14. The Company agrees that
it will not take any action resulting in a Preliminary Change of Control or a
Change of Control in the absence of definitive documentation providing for such
repurchase of the Warrant pursuant to this Section 14.

15. TRANSFER OF WARRANT.

15.1. Transferability. This Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with a written assignment of this Warrant
substantially in the form of assignment (the “Assignment Notice”) attached
hereto duly executed by the Holder or its agent or attorney. Upon such
surrender, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such Assignment Notice, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Exercise Shares without having a new Warrant issued.

15.2. New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 15.1, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the original Issue Date and shall be identical with this Warrant except
as to the number of Exercise Shares issuable pursuant thereto.

16. LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Exercise Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of this Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

17. REMEDIES. The Company stipulates that the remedies at law of the Holder in
the event of any default or threatened default by the Company in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

18. NOTICES. All notices and other communications from the Company to the Holder
shall be sent by overnight courier (or sent in the form of a facsimile) at such
address as may have been furnished to the Company in writing by the Holder or,
until the Holder furnishes to the Company an address, then to, and at the
address of, the last Holder of this Warrant who has so furnished an address to
the Company.

 

12



--------------------------------------------------------------------------------

19. CONSENT TO AMENDMENTS. Any term of this Warrant may be amended, and the
Company may take any action herein prohibited, or compliance therewith may be
waived, only if the Company shall have obtained the written consent (and not
without such written consent) to such amendment, action or waiver from the
Holder; provided, that if any other holder of Warrants receives any remuneration
or compensation as consideration for any consent, amendment or waiver to its
Warrant, then such remuneration or compensation shall be concurrently delivered,
on the same equivalent terms, ratably to the Holder. No course of dealing
between the Company and the Holder nor any delay in exercising any rights
hereunder shall operate as a waiver of any rights of the Holder.

20. MISCELLANEOUS. In case any provision of this Warrant shall be invalid,
illegal or unenforceable, or partially invalid, illegal or unenforceable, the
provision shall be enforced to the extent, if any, that it may legally be
enforced and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. If any
provision of this Warrant is found to conflict with the Purchase Agreement, the
provisions of this Warrant shall prevail. THIS WARRANT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer.

Dated as of [             ], 2017

 

ORAGENICS, INC.

By:  

 

Title:  

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

(To be signed only on exercise

of Common Stock Purchase Warrant)

 

TO: Oragenics, Inc.

1. The undersigned Holder of the attached Warrant hereby elects to exercise its
purchase right under such Warrant to purchase shares of Common Stock of
Oragenics, Inc., a Florida corporation (the “Company”), as follows (check one or
more, as applicable):

 

  ☐ to exercise the Warrant to purchase __________ shares of Common Stock and to
pay the Aggregate Exercise Price therefor by wire transfer of United States
funds to the account of the Company, which transfer has been made prior to or as
of the date of delivery of this Form of Subscription pursuant to the
instructions of the Company;

and/or

 

  ☐ to exercise the Warrant with respect to ____________ shares of Common Stock
pursuant to the net exercise provisions specified in Section 2.3 of the Warrant.

2. Please issue a stock certificate or certificates representing the appropriate
number of shares of Common Stock in the name of the undersigned or in such other
name(s) as is specified below:

 

Name:  

 

    Address:      

 

     

 

     

 

    TIN:  

 

   

 

 

    Dated:  

 

 

(Signature must conform exactly to name of Holder

as specified on the face of the Warrant)

       



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
____________ the right represented by the within Warrant to purchase
             shares of Common Stock of Oragenics, Inc., a Florida corporation,
to which the within Warrant relates, and appoints _______________ attorney to
transfer such right on the books of Oragenics, Inc., with full power of
substitution in the premises.

 

      [insert name of Holder] Dated:  

 

    By:  

 

      Title:  

 

      [insert address of Holder] Signed in the presence of:      

 

     



--------------------------------------------------------------------------------

EXHIBIT A

Black-Scholes Assumptions

For the purpose of this Exhibit A:

“Acquiror” means (A) the third party that has entered into definitive
documentation for a transaction, or (B) the offeror in the event of a tender or
exchange offer, which could reasonably result in a Change of Control upon
consummation.

 

Underlying Security Price:   

•       In the event of a merger or acquisition, (A) in the event of an “all
cash” deal, the cash per share offered to the Company’s stockholders by the
Acquiror; (B) in the event of an “all stock” deal, (1) in the event of a fixed
exchange ratio transaction, the product of (i) the average of the Market Price
of the Acquiror’s common stock for the ten trading day period ending on the day
preceding the date of the Preliminary Change of Control and (ii) the number of
Acquiror’s shares being offered for one share of Common Stock and (2) in the
event of a fixed value transaction, the value offered by the Acquiror for one
share of Common Stock; (C) in the event of a transaction contemplating various
forms of consideration for each share of Common Stock, the cash portion, if any,
shall be valued as clause (A) above and the stock portion shall be valued as
clause (B) above and any other forms of consideration shall be valued by the
Board of Directors of the Company in good faith, without applying any discounts
to such consideration.

 

•       In the event of all other Change of Control events, the volume weighted
average price of the Common Stock quoted on the New York Stock Exchange or any
other U.S. exchange on which the Common Stock is listed, whichever is
applicable, as posted by Bloomberg L.P. (or such other reference reasonably
relied upon by the Company if not so published for the ten (10) Trading Days
beginning on the Trading Day immediately following the Reference Date. The
Reference Date shall mean the date of the Preliminary Change of Control.

Exercise Price:    The Exercise Price as adjusted and then in effect for the
Warrant. Dividend Rate:    The Company’s annualized dividend yield as of the
Reference Date. Interest Rate:    The applicable U.S. 5 year treasury note risk
free rate as of the Reference Date. Model Type:    Black-Scholes Exercise Type:
   American Put or Call:    Call



--------------------------------------------------------------------------------

Trade Date:    The Reference Date Expiration Date:    The expiration of the
Exercise Period Settle Date:    The Reference Date plus one Trading Day Exercise
Delay:    0 Volatility:    The 30-day average of the daily volatility
(annualized) over the period beginning on and including the Reference Date and
ending on the date that is the thirtieth (30) Trading Day prior to the Reference
Date, for the Common Stock as obtained from the HVT function on Bloomberg.

Such valuation of the Warrant based on the Black-Scholes methodology shall not
be discounted in any way. If the Holder disputes such Black-Scholes valuation
pursuant to this Exhibit A as calculated by the Company, the Company and the
Holder will choose a mutually-agreeable firm to compute the valuation of the
Warrant using the guidelines above, and such valuation shall be final. The fees
and expenses of such firm shall be borne equally by the Company and the Holder.
In the event that a new warrant is issued by a company in a Spin-Off from the
Company pursuant to Section 5.1(b) of the Warrant, references in this Exhibit A
to such spun-off company’s “Dividend Rate” and “Volatility” shall refer those of
the Company unless at the time of such measurement, such spun-off company has
been trading in the public markets for at least 6 months.